DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Zavesky et al. (US Pat. 10,771,763) discloses volumetric video-based augmentation with user-generated content. In particular, the system modifies volumetric video to include a three-dimensional object model of an object from a two-dimensional source video. However, the prior art fails to teach or suggest “receiving signaling data which that is indicative of the composite video stream containing a non-volumetric representation of the volumetric video in a spatial subregion of the non-volumetric video; rendering the composite video stream by, for a respective input frame of the composite video stream: decoding the composite video stream, or the select spatial segments of the composite video stream; on the basis of the signaling data, identifying the non-volumetric representation of the volumetric video in the input frame; reconstructing the volumetric video from the non-volumetric representation of the volumetric video using a reconstruction technique; and rendering the volumetric video in front of the non-volumetric video so that the spatial subregion of the non-volumetric video is partially or entirely occluded by the volumetric video.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Zavesky et al. (US Pat. 10,771,763) discloses volumetric video-based augmentation with user-generated content. 
	Tanumihardja et al. (US Pat. 10,819,946) discloses ad-hoc dynamic capture of an immersive virtual reality experience.
	Lee et al. (US Pub. 2011/0181693) discloses a method for generating data stream for providing 3-dimensional multimedia service.
	Sheftel et al. (US Pub. 2019/0230317) discloses immersive mixed reality snapshot and video clip.
	Zhou et al. (US Pub. 2017/0336705) discloses 360 degree video capture and playback. 
	Harvey (US Pub. 2017/0236329) discloses a system to integrate content in real time into a dynamic real-time 3-dimensional scene. 
	Kirk et al. (US Pub. 2019/0166410) discloses a method for streaming visible blocks of volumetric video.
	Zhou et al. (US Pub. 2017/0339391) discloses 360 degree video system with coordinate compression. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        August 11, 2022